Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 The information disclosure statements (IDS) submitted 10/11/2019 was received and is being considered by the examiner.

Drawings
The drawings submitted 10/11/2019 were received and are approved by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kim et al. (U.S. 20180241102).
claim 1, Kim discloses a battery pack for a vehicle ([abstract]) comprising:
a battery module comprising a plurality of secondary battery cells ([0086], Figure 10),
a carrier plate (124– cooling plate) in Figs. 6 and 7 comprising an integral cooling channel structure (230 – flow channel) having an opening at a side wall of the carrier plate (201 and 202 – conduits for cooling plate 124), the battery module being on a top surface of the carrier plate ([abstract]),
a liquid cooling circuit (Fig. 1) in thermal contact with the battery module, the integral cooling channel structure being a part of the liquid cooling circuit ([0164]-[0167]), the liquid cooling circuit comprising a coolant distributor (102 -  refrigerant introduction port), the coolant distributor being in a fluid-tight connection with the integral cooling channel structure at the opening at the side wall of the carrier plate (Fig. 1), and
a coupling member (154a and 154b – refrigerant pipes), the coupling member and the side wall of the carrier plate respectively comprise corresponding coupling elements (labeled below) to mechanically connect the coupling member and the carrier plate to each other, the coupling member further comprising a mounting bracket (164 and 166 – connection members) attaching the coolant distributor (102) to the coupling member (154a and 154b) (Fig. 2). 
[AltContent: textbox (Coupling Elements)]





claim 2, Kim discloses that the coupling member further comprises a support plate (154a and 154b), and wherein the mounting bracket (164 and 166) is arranged on one side of the support plate, and the coupling elements (labeled above) are arranged on an opposite side of the support plate (Fig. 1). In this disclosure, the coupling member acts as its own support plate.
	With respect to claim 5, Kim discloses the coolant distributor (102) comprises a tubular portion (Fig. 1) extending in a first direction (140a) and an intersection portion (164) extending perpendicular to the tubular portion (Fig. 2), the intersection portion being configured to establish fluid connection between the coolant distributor (102) and the opening of the integral cooling channel structure (201 and 202), and wherein the mounting bracket (164) comprises a clip (labeled below) element that, when closed, encircles and fixes the tubular portion of the coolant distributor. 

    PNG
    media_image3.png
    601
    873
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (clip)]











	With respect to claim 7, Kim discloses the coupling elements are self-locking clamp elements ([0053] and [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 20180241102) in view of Essinger et al. (U.S. 20110212355).

claims 3 and 4, Kim discloses a support plate (154a and 154b) and a carrier plate (124) as set forth above and that when the support plate is fixed to the carrier plate, the support plate has a passage aligned with the opening in the integral cooling structure (201 and 202) (Fig. 6), and the mounting bracket (164 and 166) and the passage in the support plate (154a and 154b) are in the same section of the support plate (Fig. 2), but does not disclose that when the support plate is fixed to the carrier plate, the support plate covers the side wall of the carrier plate. 
	Essinger discloses a cooling system for a battery pack module ([abstract]) and teaches in Fig. 2 that the support plate (48 – first outer plate) covers the side wall of the carrier plate (5 – coolant plate) to support the carrier plate.
	It would have been obvious for one having ordinary skill in the art at the time that the application was filed to adjust the support plate disclosed by Kim to have it cover the side wall of the carrier plate as taught by Essinger in order to add further support to the carrier plate. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 20180241102) in view of Yoshida et al. (U.S.5647612).

With respect to claim 6, Kim discloses a coupling member that acts as its own support plate and thus is fixed to it (154a and 154b) and a clip element (labeled above). Kim does not discloses that the clip element comprises a first half shell and a second half shell wherein the second half shell being moveable attached to one side of the first half shell for opening and closing the clip element. 

	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the clip disclosed by Kim had the fixed and moveable halves taught by Yoshida in order to ensure that the clip could be opened and closed when needed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727